 LONGSHOREMEN'S LOCAL NO. 8International Longshoremen's and Warehousemen'sUnion, Local No. 8 and Collier Carbon andChemical Corporation. Case 36-CD-142-2August 8, 1977DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Collier Carbon and ChemicalCorporation, herein called the Employer, allegingthat International Longshoremen's and Warehouse-men's Union, Local No. 8, herein called theRespondent, had violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activity withan object of forcing or requiring the Employer toassign certain work to its employees represented byRespondent rather than to unrepresented employeesof the Employer.Pursuant to notice, a hearing was held beforeHearing Officer Richard V. Stratton on June 8-10,1976. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that theEmployer is a California corporation which manu-factures urea, a fertilizer, at a jointly owned plantlocated in the State of Alaska, and ships the urea toPortland, Oregon, for distribution throughout theStates of Oregon, Washington, Idaho, and Montana,and that, during the past year, urea valued in excessof $50,000 has been shipped by the Employer fromAlaska to Portland, where it has been unloaded froma barge and then shipped directly to customersoutside the State of Oregon. We find that theEmployer is engaged in commerce within thei The unloading of these vessels was assigned by contract to masterstevedores or a construction company which, in turn, utilized the services oforganized employees, in several cases employees represented by Respon-231 NLRB No. 36meaning of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act to assert jurisdic-tion herein.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Respon-dent is a labor organization within the meaning ofSection 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeIn 1969, the Employer opened a facility onPortland's waterfront known as the Rivergate Termi-nal. That facility receives barge shipments of ureafrom the Employer's Alaska plant and then distri-butes the urea to various customers in the northwest.The initial shipment of urea to the RivergateTerminal was made on a freighter, not owned by theEmployer, the Nordfels. It was, by contract, unloadedby a construction company utilizing its own employ-ees. Soon after the opening of Rivergate, however,the Employer began utilizing the Kenai, a vesselowned by the Employer and specially constructed forthe hauling and unloading of urea. Unloading wasperformed by the Employer's unrepresented employ-ees, a group augmented by a regular part-time crewsupplied by Manpower, a referral agency. Althoughduring the next 5 years shipments of urea wereoccasionally made on other vessels not, like theKenai, specially outfitted for hauling and unloadingurea,l the major portion of the urea shipments weremade by the Kenai. The Kenai shipments, throughoutthat time, were unloaded exclusively by the Employ-er's employees. In October 1974, the Kenai sank.For the next 18 months, while a replacement vesselfor the Kenai was being constructed, the Employer,of necessity, shipped its urea to Rivergate on vesselsnot specially outfitted for transporting and unloadingurea. The unloading was assigned to Pacific InlandNavigation Company, which hired a stevedoringcompany which, in turn, hired longshoremen fromRespondent. Members of Respondent continued tounload all vessels until March 1976. On May 3, 1976,the replacement for the Kenai, the barge Oregon,completed its maiden voyage to Rivergate. Two to 3weeks prior thereto, officials of Respondent learnedthat the Employer once again would be using its ownemployees to unload the Oregon. On April 27, 1976,the Respondent's secretary demanded the unloadingbe done by Respondent's members. On the morningof May 3, 1976, the Employer's employees unloadeddent. On three occasions during the middle of 1973, the Employer'semployees, because of a labor dispute between the construction companyand its employees, unloaded one of the vessels.179 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Oregon. Respondent picketed the RivergateTerminal that day and remained for I day beyondthe date, May 6, the Oregon departed. The picketswere, apparently, removed pursuant to a gentlemen'sagreement leaving resolution of the matter to theBoard.B. The Work in DisputeThe dispute arises solely out of the Employer'sassignment to its employees of the unloading of ureafrom the Oregon. It is clear from the record thatRespondent's claim to such work derives solely fromthose occasions in the past when it unloaded urea atRivergate from vessels not specifically designedfor thetransporting or unloading of urea. Respondent'smembers never unloaded the Kenai, the Employer'semployees always did. Similarly, on the two occa-sions2of record when the Oregon docked atRivergate, the Employer's employees unloaded it.The distinction between vessels specifically outfittedfor urea transportation and unloading, referred to bythe parties as "urea barges," and those that are not is,it is also clear from the record, a material one. Wetherefore define the work in dispute as limited to theunloading of urea delivered to the Rivergate Termi-nal on vessels specially equipped for that purpose.C. Contentions of the PartiesThe Employer contends that there is a jurisdiction-al dispute, that Respondent has violated Section8(b)(4)(D) of the Act by exercising coercive pressureon it to assign the disputed work to employeesrepresented by Respondent, and that the work indispute should continue to be assigned to itsemployees.The Respondent asserts that no jurisdictionaldispute exists; that the employees assigned the workby the Employer, to the extent they constitute anidentifiable group, did not demand it; that all thecase involves is a situation in which employeesrepresented by Respondent performed certain work,the Employer stopped giving that work to therepresented employees, and the Employer awardedthe work to its unrepresented employees; and thatsuch a dispute is not, therefore, within the intend-ment of Section 10(k) or Section 8(b)(4)(D).D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated2 In addition to the May 3, 1976, voyage, the Oregon delivered urea toRivergate on May 24. 1976. No picketing apparently took place on thatoccasion.and that there is no agreed-upon method for thevoluntary settlement of the dispute. On the latterpoint, the parties stipulated they have no agreed-upon method of settlement; on the former, we findreasonable cause.Although the employee group utilized by theEmployer to unload the Oregon is composed, in part,of individuals referred by Manpower, the entiregroup is supervised and paid by the Employer, andis, of equal significance here, a relatively stable workforce. Nearly all the Manpower employees haveworked 2 to 3 years and many of the Employer'spermanent employees were former Manpower em-ployees. Second, that, as Respondent argues in itsbrief, the Employer's decision "to transfer the workfrom the longshoremen to its own ...work forcewas not prompted by any demands of its ownemployees" is insufficient to remove the dispute fromstatute. The Employer's employees, many of whomtestified as to their intention to perform the work,have, by "their performance of the work indicate[d]that they claim the work in dispute." Sheet MetalWorkers Local Union No. 54 (The Goodyear Tire &Rubber Company and O.T.D. Corporation), 203NLRB 74, 76 (1973).Respondent's reliance on Highway Truckdrivers &Helpers, Local 107, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Independent (Safeway Stores, Incorporated),134 NLRB 1320 (1961), to support its furtherassertion that the present dispute is not within theintendment of Sections 10(k) and 8(b)(4)(D) ismisplaced. There, the charging party discharged theentire bargaining unit represented by Local 107 andassigned their work to its employees in differentplants. The employer/union character of that disputewas certainly clearer than Respondent's portrayal ofthe present dispute. The employees represented byRespondent are not the Employer's. Respondentcannot be said to be legitimately raising work-preservation issues in a dispute over work theemployees it represents never actually performed;namely, the unloading of urea from urea barges.Moreover, it is clear that the Respondent's claim tothe disputed work is not limited to protectingparticular represented employees of the stevedore orconstruction companies which, by contract, unload-ed urea from nonurea barges in the past, but, rather,is extended to encompass all its members.Finally, it is conceded that Respondent picketedthe Employer with the objective of forcing theEmployer to assign the unloading of the urea bargeOregon to employees represented by it. For all thesereasons, we find reasonable cause to believe Respon-180 LONGSHOREMEN'S LOCAL NO. 8dent has violated Section 8(b)(4)(D) and that thedispute is properly before the Board for determina-tion under Section 10(k) of the Act. Respondent'smotion to quash the notice of the 10(k) proceeding,therefore, is denied.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors. The followingfactors are relevant in making the determination ofthe dispute before us:I. Relative skillsThe Employer's employees are the only employeesto have unloaded urea from the special urea barges.These employees have satisfactorily performed theunloading and, with one minor exception, have neverhad a work-related accident during the unloading ofthe Kenai or the Oregon. While the record does notsupport the conclusion that employees representedby Respondent, on those occasions when theyunloaded urea from the nonspecialized barges,performed inadequately, it is noteworthy that theEmployer's employees are thoroughly familiar withthe operation of the special urea barges andRespondent's crews would be composed, in part, ofcasual and "affiliated" employees who have nofamiliarity with unloading urea. This factor favors anaward to the Employer's employees.2. Economy and efficiency of operationBecause there is relatively short notice of arrivaltimes for urea barges, the Employer's employees, aregular crew that can be assembled quickly andwithout resort to the "allocation" system wherebylongshoremen are furnished, provide the Employerwith greater efficiency and flexibility. This factorfavors an award to the Employer's employees.3. Present assignment and preferenceAs indicated, the Employer's employees haveexclusively unloaded the urea when transported onbarges specially outfitted for that purpose and theEmployer clearly prefers that to be the case.Finally, there are no Board certifications, collec-tive-bargaining agreements, or arbitration awardsapplicable to this dispute. For all the above reasons,we conclude that the Employer's unrepresentedemployees are entitled to perform the work indispute.Scope of the AwardThe Employer requests a broad work award"coextensive with the present or future jurisdictionalarea of ILWU Local 8" and that the award "apply toall unloading work and related work, present andfuture .including but not limited to deliveries ofurea by the Barge Oregon and the sister barge of theBarge Oregon yet unnamed." We believe the requestoverly broad and, therefore, the determination shallapply only within the context of our findings relativeto the work in dispute.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. The unrepresented employees of Collier Car-bon and Chemical Corporation are entitled toperform the work of unloading urea from vesselsspecially outfitted for the transporting and unloadingof urea.2. International Longshoremen's and Warehouse-men's Union, Local No. 8, is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act to forceor require Collier Carbon and Chemical Corporationto assign the disputed work to employees representedby that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, International Long-shoremen's and Warehousemen's Union, Local No.8, shall notify the Regional Director for Region 19, inwriting, whether or not it will refrain from forcing orrequiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the disputedwork in a manner inconsistent with the abovedetermination.181